DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a defrosting assembly" in claims 6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “defrosting assembly” is described in the specification as a heater (see paragraph 24, specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 5,799,498 A) and in view of Suzuki (US 2017/0284717 A1).
In regards to claim 1, Park discloses a method (method of defrosting an air cooled refrigerator, see abstract), comprising: collecting a first fan speed of a fan during a stable operation of the refrigerator (microcomputer 15 measures rotation number of the fan motor 7, see col. 3, lines 1-10, which represents rotation speed of the fan, see col. 2, lines 33-38), wherein the fan is usable with an evaporator of a refrigerator (fan 7 usable with an evaporator 8 of a refrigerator, see fig. 2); determining whether the first fan speed is less than or equal to a threshold speed (frost accumulation calculated by measuring reduction and variation in rotation number of the fan motor, see col. 3, lines 32-36; where the reduction of rotation number of fan below an appropriate number is measured, see col. 4, lines 5-9); and performing a defrosting operation (at least determining defrost operation time, see col. 3, lines 37-43) on the evaporator in response to the first fan speed is less than or equal to the threshold speed (see col. 3, lines 32-43; and col. 4, lines 5-15, where defrost heater 4 is turned on when reduction of rotation number is below an appropriate number); and collecting fan speed before collecting the first fan speed (a microcomputer configured to measure fan rotation speed/number continuously over time using at least measurement devices 9, 11, see figs. 3-5 and col. 2, lines 33-38 and lines 53-65); collecting second and third fan speeds of the fan before and after a first time period, respectively (measuring variations in fan rotation speed/number before applying the compensated value and after applying the compensated value, such as precise rotation number, see col. 3, lines 19-32; measuring reduced rotation number of the fan using a microcomputer and compensated rotation number after voltage compensation, see col. 3, lines 33-43).
However, Park does not explicitly teach determining that the operation is normal/stable in response to a difference between two fan speeds of a fan being less than or equal to a threshold value.
Suzuki teaches obtaining two separate fan rotation numbers (N1 after various times, see paragraph 40, and especially with respect to f1 and f2 target numbers, see fig. 8 and paragraph 56) and obtain duty ratio changes at different rotation numbers (at n1, n2, where duty ratios represent variations in fan rotation number over time, see fig. 10 and paragraph 40), slower increase in duty ratio of the fans at different rotation numbers represents a non-frost formation state of the air conditioner (see fig. 10, paragraph 67; Also see paragraph 58, where the slow increase/decrease of command voltage between rotation numbers f1 and f2 for the fan 12, represent no frost formation state of the air conditioner, which would be considered a normal/stable operation state of the air conditioner, see fig. 8). 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the step/action of collecting various fan speeds for establishing stable operation of the refrigerator in the method/device of Park by establishing/determining that the refrigerator of Park is operating in a stable operation in response to a difference between the second fan speed and the third fan speed being less than a threshold speed value, where the second and third speeds were obtained at different times, based on the teachings of Suzuki in order to accurately determine the rate of frost accumulation on the evaporator over time and to operate the defrost heater effectively and efficiently according to varying need of defrosting with respect to the different rates of frost accumulation.
In regards to claim 2, Park discloses a heater (4) is employed to defrost the evaporator during the defrosting operation (see claim 1 and col. 4, lines 11-15).
In regards to claim 3, Park teaches the limitations of claim 3 and further discloses operating the fan at a rated voltage (fan motor 7 operated at rated voltage, see col. 3, lines 24-28; 5V signal indicating fan motor revolution, see col. 3, lines 11-17), and determining the first fan speed by detecting a feedback signal of an electric control loop of the fan (precise rotation number of fan motor obtained based on rated fan voltage and the compensated power voltage, which is obtained as a feedback from the electric control circuit of fig. 6; Also see col. 3, lines 24-31).
In regards to claim 4, Park further disclosing that after the defrosting operation is performed (returning after the defrosting operation, see col. 3, lines 44-49), collecting a temperature of the evaporator (detecting temperature of the refrigerator, see col. 3, lines 43-55); determining whether the temperature of the evaporator reaches a threshold temperature (determine whether a temperature is raised, see col. 4, lines 1-15); and stopping the defrosting (defrosting heater is turned off to finish the defrost operation, see col. 4, lines 1-5) in response to the temperature of the evaporator reaches the threshold temperature (defrost ends or process returns from defrost, when it is determined that the temperature is raised above and appropriate temperature, see col. 3, lines 44-49 and col. 4, lines 1-7). Park also teaches operating the defrost heater when the measured temperature is below an appropriate temperature (see col. 1, lines 43-50, which implies that defrost heater is stopped when the measured temperature is above an appropriate temperature).
In regards to claim 6, Park discloses a refrigerator (abstract), comprising a refrigerator body (see fig. 2), an evaporator (8), an evaporating fan (7), a defrosting assembly (at least heater 4 and defrost heater circuit, see figs. 4-5), and a controller (microcomputer 15), the controller including: a data receiver circuit (part of the microcomputer 15) that acquires a temperature of the evaporator (detecting temperature of the refrigerator, see col. 3, lines 43-55) and a fan speed of the evaporating fan (microcomputer 15 measures rotation number of the fan motor 7, see col. 3, lines 1-10, which represents rotation speed of the fan, see col. 2, lines 33-38); a determiner circuit (part of the microcomputer 15) configured to perform actions including: collecting a first fan speed of the evaporating fan during a stable operation of the refrigerator (microcomputer 15 measures rotation number of the fan motor 7, see col. 3, lines 1-10, which represents rotation speed of the fan, see col. 2, lines 33-38); determining whether the fan speed is less than or equal to a threshold speed (frost accumulation calculated by measuring reduction and variation in rotation number of the fan motor, see col. 3, lines 32-36; where the reduction of rotation number of fan below an appropriate number is measured, see col. 4, lines 5-9); and determining a defrosting operation on the evaporator (at least determining defrost operation time, see col. 3, lines 37-43) based on a result of the determining whether the fan speed is less than or equal to the threshold speed (see col. 3, lines 32-43; and col. 4, lines 5-15); and a signal sender (part of the microcomputer 15) that controls the defrosting assembly to perform the defrosting operation determined by the determiner circuit, wherein the defrosting operation include starting defrosting, not starting defrosting, continuing defrosting, or stopping defrosting (see col. 3, lines 32-43; and col. 4, lines 5-15, where defrost heater 4 is turned on when reduction of rotation number is determined to be below an appropriate number); and collecting fan speed before collecting the first fan speed (a microcomputer configured to measure fan rotation speed/number continuously over time using at least measurement devices 9, 11, see figs. 3-5 and col. 2, lines 33-38 and lines 53-65); collecting second and third fan speeds of the fan before and after a first time period, respectively (measuring variations in fan rotation speed/number before applying the compensated value and after applying the compensated value, such as precise rotation number, see col. 3, lines 19-32; measuring reduced rotation number of the fan using a microcomputer and compensated rotation number after voltage compensation, see col. 3, lines 33-43).
However, Park does not explicitly teach determining that the operation is normal/stable in response to a difference between two fan speeds of a fan being less than or equal to a threshold value.
Suzuki teaches obtaining two separate fan rotation numbers (N1 after various times, see paragraph 40, and especially with respect to f1 and f2 target numbers, see fig. 8 and paragraph 56) and obtain duty ratio changes at different rotation numbers (at n1, n2, where duty ratios represent variations in fan rotation number over time, see fig. 10 and paragraph 40), slower increase in duty ratio of the fans at different rotation numbers represents a non-frost formation state of the air conditioner (see fig. 10, paragraph 67; Also see paragraph 58, where the slow increase/decrease of command voltage between rotation numbers f1 and f2 for the fan 12, represent no frost formation state of the air conditioner, which would be considered a normal/stable operation state of the air conditioner, see fig. 8). 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the step/action of collecting various fan speeds for establishing stable operation of the refrigerator in the method/device of Park by establishing/determining that the refrigerator of Park is operating in a stable operation in response to a difference between the second fan speed and the third fan speed being less than a threshold speed value, where the second and third speeds were obtained at different times, based on the teachings of Suzuki in order to accurately determine the rate of frost accumulation on the evaporator over time and to operate the defrost heater effectively and efficiently according to varying need of defrosting with respect to the different rates of frost accumulation.
In regards to claim 7, Park discloses that the evaporating fan (7) is disposed in an air duct of the refrigerator body (7 within air passage, see fig. 2); and the controller is connected with the evaporating fan and the defrosting assembly through an electric control circuit, respectively (15 connected to 7 and 4, see fig. 5).
In regards to claim 8, Park discloses an evaporator sensor electrically connected with the controller and configured to detect the temperature of the evaporator (evaporator temperature detector for detecting temperature of the refrigerator, see col. 3, lines 43-55 and fig. 7); wherein during the defrosting operation performed by the defrosting assembly, the controller determines whether the defrosting assembly stops the defrosting operation based on the temperature of the evaporator detected by the evaporator sensor (defrosting heater is turned off to finish the defrost operation, see col. 4, lines 1-5 in response to the temperature of the evaporator reaching the threshold temperature (defrost ends or process returns from defrost, when it is determined that the temperature is raised above and appropriate temperature, see col. 3, lines 44-49 and col. 4, lines 1-7)).
In regards to claim 10, Park discloses a computing device comprising a memory, a processor, and computer programs stored on the memory and executable by the processor (microcomputer 15 along with heater and voltage control circuits, see figs. 4-8; microcomputers inherently include memory), wherein the processor is configured to, when executing the computer programs, performs actions including:
collecting a first fan speed of the evaporating fan during a stable operation of the refrigerator (microcomputer 15 measures rotation number of the fan motor 7, see col. 3, lines 1-10, which represents rotation speed of the fan, see col. 2, lines 33-38); determining whether the fan speed is less than or equal to a threshold speed (frost accumulation calculated by measuring reduction and variation in rotation number of the fan motor, see col. 3, lines 32-36; where the reduction of rotation number of fan below an appropriate number is measured, see col. 4, lines 5-9); and control a defrosting assembly (at least heater 4 and circuit, see fig. 5) of the refrigerator to perform a defrosting operation on the evaporator (at least determining defrost operation time, see col. 3, lines 37-43; and turning a defrost heater 4 off, see col. 3, lines 32-43; and col. 4, lines 5-15) in response to the first fan being less than or equal to the threshold speed (see col. 3, lines 32-43; and col. 4, lines 5-15, where defrost heater 4 is turned on when reduction of rotation number is determined to be below an appropriate number); and collecting fan speed before collecting the first fan speed (a microcomputer configured to measure fan rotation speed/number continuously over time using at least measurement devices 9, 11, see figs. 3-5 and col. 2, lines 33-38 and lines 53-65); collecting second and third fan speeds of the fan before and after a first time period, respectively (measuring variations in fan rotation speed/number before applying the compensated value and after applying the compensated value, such as precise rotation number, see col. 3, lines 19-32; measuring reduced rotation number of the fan using a microcomputer and compensated rotation number after voltage compensation, see col. 3, lines 33-43).
However, Park does not explicitly teach determining that the operation is normal/stable in response to a difference between two fan speeds of a fan being less than or equal to a threshold value.
Suzuki teaches obtaining two separate fan rotation numbers (N1 after various times, see paragraph 40, and especially with respect to f1 and f2 target numbers, see fig. 8 and paragraph 56) and obtain duty ratio changes at different rotation numbers (at n1, n2, where duty ratios represent variations in fan rotation number over time, see fig. 10 and paragraph 40), slower increase in duty ratio of the fans at different rotation numbers represents a non-frost formation state of the air conditioner (see fig. 10, paragraph 67; Also see paragraph 58, where the slow increase/decrease of command voltage between rotation numbers f1 and f2 for the fan 12, represent no frost formation state of the air conditioner, which would be considered a normal/stable operation state of the air conditioner, see fig. 8). 
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the step/action of collecting various fan speeds for establishing stable operation of the refrigerator in the method/device of Park by establishing/determining that the refrigerator of Park is operating in a stable operation in response to a difference between the second fan speed and the third fan speed being less than a threshold speed value, where the second and third speeds were obtained at different times, based on the teachings of Suzuki in order to accurately determine the rate of frost accumulation on the evaporator over time and to operate the defrost heater effectively and efficiently according to varying need of defrosting with respect to the different rates of frost accumulation.
In regards to claim 13, Park teaches the limitations of claim 3 and further discloses operating the fan at a rated voltage (fan motor 7 operated at rated voltage, see col. 3, lines 24-28; 5V signal indicating fan motor revolution, see col. 3, lines 11-17), and determining the first fan speed by detecting a feedback signal of an electric control loop of the fan (precise rotation number of fan motor obtained based on rated fan voltage and the compensated power voltage, which is obtained as a feedback from the electric control circuit of fig. 6; Also see col. 3, lines 24-31).
In regards to claim 14, Park further disclosing that after the defrosting operation is performed (returning after the defrosting operation, see col. 3, lines 44-49), collecting a temperature of the evaporator (detecting temperature of the refrigerator, see col. 3, lines 43-55); determining whether the temperature of the evaporator reaches a threshold temperature (determine whether a temperature is raised, see col. 4, lines 1-15); and stopping the defrosting (defrosting heater is turned off to finish the defrost operation, see col. 4, lines 1-5) in response to the temperature of the evaporator reaches the threshold temperature (defrost ends or process returns from defrost, when it is determined that the temperature is raised above and appropriate temperature, see col. 3, lines 44-49 and col. 4, lines 1-7). Park also teaches operating the defrost heater when the measured temperature is below an appropriate temperature (see col. 1, lines 43-50, which implies that defrost heater is stopped when the measured temperature is above an appropriate temperature).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Suzuki as applied to claim 7 above and further in view of Li (US 2017/0191733 A1).
In regards to claim 9, Park as modified teaches the limitations of claim 9 and further discloses that the defrosting assembly includes a heater (4) employed to defrost the evaporator during the defrosting operation (see claim 1 and col. 4, lines 11-15).
However, Park does not explicitly teach that the heater is arranged at a bottom of the evaporator.
Li teaches a defrost heater (214) arranged at a bottom of the evaporator (210, see figs. 2-3 and paragraph 28).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a heater at a bottom of the evaporator in the apparatus of Park based on the teachings of Li in order to effectively and efficiently utilize the heat added to the evaporator by the heater by allowing residual heat to rise through the cooler surface and fins of the evaporator.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Suzuki as applied to claim 6 above and further in view of Lee (US 2017/0284724 A1).
In regards to claim 16, Park as modified teaches the limitations of claim 16 and further discloses that the refrigerator comprises a compressor (5), and the evaporator is disposed in an air duct of the refrigerator body (8 within air passage, see fig. 2).
However, Park does not explicitly teach a condenser, and a capillary tube, wherein the compressor, the condenser, the capillary tube, and the evaporator together constitute a refrigerant circulation loop.
Lee teaches that a refrigerator comprises a compressor (57), a condenser (58), and a capillary tube (capillary tubes, 59, 69, see paragraph 61), wherein the compressor, the condenser, the capillary tube, and the evaporator together constitute a refrigerant circulation loop (50, see fig. 7).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the cooling circuit of the refrigerator of Park by providing a condenser, and a capillary tube, and forming a refrigerant circulation loop with the compressor, the condenser, the capillary tube, and the evaporator connected together based on the teachings of Lee in order to allow the refrigerator cooling circuit including the capillary tube to effectively and efficiently cool the refrigerator compartments by taking away heat from surrounding air (see paragraph 61, Lee).
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Suzuki measures ration increase rates under frost formation and no frost formation and does not compare the rotation numbers of two time points to determine whether the outdoor fan motor is in a stable operation or not," the examiner maintains the rejection of claims 1, 6 and 10 and points out that the normal/stable operation state in Suzuki is the no frost formation state of the air conditioner, which is determined when the duty ratio is below a reference value (see fig. 10 and paragraph 67), where the duty ratio, represents variations in fan rotation numbers over different times (see paragraph 40 and fig. 10; Also see above rejection of claims 1, 6 and 10). One of skill in the art would understand that the calculation of variation of fan rotation below a reference value in determining a normal/stable (non-frost condition) operation of the air conditioner of Suzuki when applied to the refrigerator/method of Park would result in determining a stable operation of the refrigerator of Park based on the difference between the second and third fan speeds being less than or equal to a threshold speed because the frost free condition represents a normal/stable operation in a refrigerator, where the refrigerator is operated within an expected range of efficiency. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763